Title: From Thomas Jefferson to George Muter, 18 February 1780
From: Jefferson, Thomas
To: Muter, George



Sir
Williamsburg Feb. 18. 1780.

I have spoken with the board of war on the subject of the battery at Hood’s, and they concur with me in wishing to avail themselves of your services there, and will give orders accordingly. This together with similar batteries on the other rivers will probably take some time, tho’ considering their great importance to the security and quiet of the country above them, we are assured you will freely lend us your aid in seeing them planned and executed. We ask this the rather as the distresses impending over our sister state of South Carolina urge us to send forward the whole of our regiment of artillery (whom we have a power of sending out of the state) and a detachment from yours of about 80. under the command of Colo. Porterfeild, with the two state troops of horse. Your battalion, after this detachment is withdrawn, we think to divide among the several batteries and have reason to hope that the recruits for the two Eastern battalions will enable us to compleat it, so that on you we shall rest for this campaign the burthen of our military cares, endeavoring to procure a readiness of such aids of militia as may be suddenly called for by you. I must ask the favor of you to communicate to Colo. Porterfeild orders to prepare immediately for marching, and to concert with him the best means of obtaining voluntarily the number of men required from your battalion. We understand a greater number of them have reenlisted under the act concerning officers, souldiers, sailors and marines, who of course are obliged to go: but we would rather call the willing into this service.
I am Sir with great esteem Your friend & servt.,

Th: Jefferson

